ORDER

This matter is before the court upon receipt of an order entered by the district court upon remand from this court.
A review of the documents before the court indicates that the district court dismissed the 28 U.S.C. § 2255 action and denied a certificate of appealability by orders entered June 25, 2002. The petitioner appealed. By order entered March 11, 2003, this court remanded that case to the district court for it to reconsider its order regarding a certificate of appealability. By order filed March 21, 2003, the district court reconsidered its order and indicated that the dismissal of the § 2255 motion as untimely was in error. The district court has requested that this court vacate the district court’s decision and remand the matter for further proceedings.
Accordingly, it is ordered that the district court’s decision entered June 25, 2002 is vacated and the case is remanded to the district court for further proceedings on petitioner’s § 2255 motion to vacate.